Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 08/13/21. Claims 1-23 are pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 1. A field effect transistor having a source control electrode, comprises:
a source and a drain, the source being formed of a Dirac material;
a channel disposed between the source and the drain; a source electrode and the source control electrode that are disposed on the source, 
wherein the source control electrode is configured to apply a voltage on the Dirac material of the source to control doping of the Dirac material such that the Dirac material and the channel are doped opposite; and a gate disposed on the channel and electrically insulated from the channel, as recited in amended claim 1. Claims 2-11 depend from claim 1 and are also allowable. 
12. A method for manufacturing a field effect transistor having a source control electrode, comprises:
forming a channel on a substrate;
forming a source and a drain on the substrate such that the channel is located
between the source and the drain, the source being formed of a Dirac material:


forming, on the source, a source control electrode that is configured to apply a voltage on the Dirac material to control doping of the Dirac material such that the Dirac material and the channel are doped in an opposite manner; and
forming a gate on the channel such that a projection of the gate on the substrate overlaps with a projection of the channel on the substrate, and the gate and the channel are electrically insulated, as recited in amended claim 12. Claims 13-22 depend from claim 12 and are also allowable.
23. An electronic device comprising a field effect transistor having a source control electrode, the field effect transistor having a source control electrode comprising:
a source and a drain, the source being formed of a Dirac material;
a channel disposed between the source and the drain;
a source electrode and a source control electrode that are disposed on the source, wherein the source control electrode is configured to apply a voltage on the Dirac material of the source to control and for controlling doping of the Dirac material such that the Dirac material and the channel are doped in an opposite manner; and a gate disposed on the channel and electrically insulated from the channel, as recited in amended claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Berry (US 20190097000 A1) discloses a multilayer structure, the method comprising: contacting a front surface of a layer comprising silicon nitride with (i) a boron-containing gas or a boron-containing vapor and (ii) a nitrogen-containing gas or nitrogen-containing vapor at a temperature sufficient to directly deposit a layer comprising hexagonal boron nitride in interfacial contact with the front surface of the layer comprising silicon nitride to thereby prepare the multilayer structure comprising the layer comprising hexagonal boron nitride in interfacial contact with the layer comprising silicon nitride.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813